Brown, J.,
dissenting. In its application for rehearing before the commission, appellant stated that “the commission erred in failing to properly determine and find a fair annual rate of return.”
Although this allegation of error is broadly stated, it necessarily includes the elements used by the commission in determining a fair rate of return. Questions relating to those elements thus can be raised under this allegation, and the grounds relied upon for rehearing have been set forth sufficiently to comply with Section 4903.10, Revised Code.
The commission allowed 6.375 per cent for the cost of equity capital. An examination of the record reveals that no evidence was submitted which would support such figure. It is apparent, therefore, that the commission’s order is unreasonable and unlawful and in my opinion it should be reversed.
Herbert and Schneider, JJ., concur in the foregoing dissenting opinion.